Mr. Justice Trunkey
delivered the opinion of the court April 16th 1883.
On November 13th 1877, John Mullin fractured his leg, and the plaintiff gave him attendance until the 31st of the next month. Mullin was at his home with his wife and children. The plaintiff had visited him in 1875, visited one of his children in March 1877, and attended his wife prior to the accident, and *278in confinement afterwards; but lias not attended the family since .February 187S. Muliin paid him for his services before the accident; has paid nothing since, and about the middle of July 1881, the plaintiff first discovered that he could not pay the bill, from his emphatic declaration that he was not able to pay. Muliin lived in a shanty made of rough boards, hardly fit for anybody to live in, and was a laborer at the rolling mill. The plaintiff charged the services to him because be" expected to be paid by him at the time.
This is the plaintiff’s case as narrated by himself. He knew every fact respecting Muffin’s ability to pay as well in 1877 as in 1881, except the declaration of inability to pay. He gave the credit to Muffin, and in the words of his counsel, “ he did not intend to charge the county. He had been paid for his visits prioiyto the emergency, by Muliin, and expected to be-paid by him for this attendance also.” There is no doubt that Muffin was poor, that the service was necessary, and that had he not been assisted through kindness, or upon his own credit, he must have been eared for at the public expense. He had not been in the almshouse, and little appears from which it can reasonably be inferred that he was a pauper in the sense of one who should be maintained by the public. The plaintiff’s claim stands on a plane with any other biff for necessaries furnished to Muffin-at the same time. Many a poor family in every neighborhood in case of sickness or serious injury of its head, needs assistance, which, if not freely given by neighbors, must be given by the overseers or directors of the poor. The mere fact that there was an emergency is not sufficient to entitle one who gave relief to recover its value from the poor district. If the relief was given as a charity it should so stand. If given on the credit of the recipient, the creditor shall not recover the debt from the poor district, upon finding that his debtor is insolvent. Whether the relief was a gratuity, or a charge to the recipient, or to the district, is to be determined from the evidence.
When a person is suddenly injured or taken sick, it is the moral duty of' every one at hand, who can, to give immediate relief, not stopping to inquire about the helpless person’s ability to reimburse expenses, or to send for the officers having charge of the poor. The persons present may be unwilling or -unable to relieve gratuitously. Hence, to secure performance of the duty, the law provides that in all such cases when the relief was furnished to a poor person, the overseers or directors of the poor shall pay for the same, upon it appearing that the relief was properly chargeable to the district. It has been authoritatively settled that the legal duty to extend relief springs from the necessity of the pauper; that the. law implies *279a promise by the poor district to pay for his necessary care by a physician or other person in case of emergency ; and that the first object of the law is to afford ready relief, and the protection of the treasury a.secondary one. Yet, the protection of the treasury is of so much importance that in the greater part of the state, under the general statute, and under many local ones, an order of approval of the relief by two magistrates is a prerequisite to the right of the overseers or directors to make payment. Without such order no action would lie against the district. The time within which it may be obtained is unlimited, but the longer the time after the giving of the relief, the more difficult it ought to be to satisfy the magistrates that it was not a gratuity, or was not actually given upon the credit of the person.
The 8th section of the Act of February 27th 1798, authorizes the Directors of the Poor of the House of Employment of the County of Chester, within certain restrictions, to permit any poor person to be maintained without said house. The Act of April 17th 1869, gives the directors “ full power and authority by themselves and their agents to extend relief to all poor persons entitled to receive the same,” and takes away jurisdiction of justices of the peace to give any order for relief. Sole authority being vested in the directors, they may make reasonable rules respecting relief of persons outside the house of employment, including cases of emergency. For the reasons given in the charge of the learned judge of the Common Pleas, it is for the public interest that the directors of the poor have prompt notice of cases of emergency. Rule No. 2, adopted February 20th 1876, allows ample time forgiving th'e required notice, after the first attendance or relief rendered to the pauper, with suitable provision when the pecuniary circumstances of the individual relieved are unknown by the physician or other person furnishing the relief. That is a reasonable rule, and is binding upon all persons having knowledge of it.
How long may a person remain ignorant of the pecuniary circumstances of the recipient of the relief, and hold the district liable by giving the notice within three weeks after obtaining knowledge % Only for a reasonable time, which depends much upon the circumstances of each case. The pecuniary condition of Mullin was as well known to the plaintiff when he rendered the service as at the date of the trial. He knew that Mullin had a large family to support, was a laborer, and living in a house not worth more than five dollars, at least the plaintiff would not give over that sum for the house. Muffin’s remark, “ I am not able to pay you, to say the truth, doctor,” indicated that he would use his wages for other purposes. If it added to the plaintiff’s previous knowledge of Muffin’s *280poverty, it was too late. What is a reasonable time, when the facts are not in dispute, is a- question of law.
It is hardly necessary to note that section YII. of the Act of 1798 merely relates to the removal of the paupers, by the overseers of the townships, to the house of employment as soon as completed, and for the temporary relief by the overseers, at the expense of the directors, of any who could not then be removed until such time as they could be removed. Upon completion of such removal the office was abolished, and the purpose of this section accomplished. The Act contains no express provision for cases of emergency; its spirit provides that the directors should provide for immediate relief in such cases, and establish proper rules relative to the relief, notices and claims.
The case of the Directors of the Poor v. Worthington, 38 Pa. St. 160, was considered precisely as if under the general statute. An order of relief was obtained from a magistrate, and it was held, as it has been in all like cases, that overseers or directors are “ under obligations to pay, provided an order of approval be obtained afterwards.” And it was said that if the magistrate errs, the remedy is by appeal to the Court of Quarter Sessions. So, in the Directors v. Malany, 64 Pa. St. 144, on the information of Malany, June 9th 1868, an order for relief was made by a justice of the peace, and the plaintiff recovered, for no rules would be superior to the order made according to the statute. But at the next session of. the legislature justices of the peace were deprived of jurisdiction im such cases, and the rules adopted by the directors in 1876 are not subject to the just criticisms which had been made upon the former rules.
We are of opinion that the plaintiff’s points were rightly answered, and the instructions to the jury free of error.
Evidence of the previous course of dealing between the plaintiff and the directors in emergency cases was incompetent. The directors are public officers of a municipal division of the Commonwealth, intrusted with public duties. If they and the plaintiff had previously disregarded the established rules pertaining to the conduct of the business of the poor district, it is no reason for a repeated violation. Private corporations and natural persons stand on the same footing as respects a previous course of dealing which may affect a contract; but it is not permitted that a public officer by dealings or conversations shall abrogate established rules.
Judgment affirmed.